DETAILED ACTION
Claim 1 has been determined to be allowable. While claims 16-18 do not require all of the limitations of allowed claim 1, the November 16, 2020 restriction requirement has been withdrawn and said claims 16-18 have been examined, as the applicants requested in the January 13, 201 Response. Claims 16-18 have similarly been determined to be allowable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the claimed inventions of newly amended claim 1, from which claims 2-13 depend and claim 15 incorporates by reference; newly amended claim 14; newly added claim 16, which claim 17 incorporates by reference; or, newly added claim 18.
Specifically, the claimed battery with the specifically configured battery case having a first cell accommodating portion accommodating a first number of battery cells; a second cell accommodating portion accommodating a second number of battery cells; wherein the second number is smaller than the first number; second cell accommodating portion is shorter than the first cell accommodating portion; a board accommodating portion adjacent to the second accommodating portion; and further:
Re. claims 1 and 14: the second partition wall overlaps a whole area of the circuit board in the one of the three directions;
Re. claims 16 and 18: a lead wire electrically connecting the plurality of battery cells and the circuit board to each other … the lead wire passes though the through-hole and the through-hole is sealed.
See also e.g. Figures 4-5 for illustrative purposes.
The closest art of record is Adachi et al (US 2013/0130070).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723